DETAILED ACTION
Status of the Claims
1.	Claims 1-21 are pending. 
	Claims 1, 2, 10 and 19 are being examined in this application. 
Status of the Rejection
2.	Rejection of claims 1, 2, 10 and 19 in view of Ruhl and Gyan et al. are being maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2015/0377824) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021).
 	Claims 1 and 19, Ruhl et al. teach method of fabricating an electrode, the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (depositing graphene layer 8 onto electrode substrate 4a; [0076]), and 
	modifying the graphene material surface to alter electrochemical characteristics of electrode (chemical modifying the graphene material with fluorination i.e. halogenation; [0097] to make the graphene material surface impermeable to interference gas [0027] thereby making the electrode selective and sensitivity toward CO2 gas [0032]).
	Ruhl et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Ruhl et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

 Claim 2, modified Ruhl et al. teach the chemical modifying the pseudo-graphite material with fluorination (see Ruhl et al. [0097])  makes the graphene material surface impermeable to interference gas (see Ruhl et al. [0027] thereby making the electrode with increased selective and sensitivity toward CO2 gas (see Ruhl et al. [0032]).

Claim 10, Ruhl et al. teach the chemical modification of the graphene material/pseudo-graphite material could be performed prior to depositing onto the electrode substrate [0097]). 
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of remarks that Gyan does not describe nor suggest that the chemical difference of the oxidized edges of GUITAR makes the material an advantageous substitute for the graphene layer in Ruhl’s gas sensor. 
In response, examiner respectfully disagrees with applicant arguments. Gyan’s GUITAR is not chemically different but morphological different in terms of disorder within its basal plane (see Fig 2), thereby providing higher electron transfer rate compared to graphene layer (see Gyan page 701, col. 1), thus the GUITAR material is more suitable for electrode material than graphene layer. 

Applicant argues on pages 6-7 of remarks that Gyan’s GUITAR does not have same problems as graphene of Ruhl and thus modification of graphene layer as taught by Ruhl to overcome problems would not be associated with Gyan’s GUITAR. 
In response, chemical composition of both GUITAR and graphene material is the same i.e. carbon, thus it is examiner position that Ruhl’s problem of carbon dioxide binding to graphene and it’s desorption being poor [0017] would exist in GUITAR also since they are composed of same material. Furthermore, modification of graphene/GUITAR simply requires disposing passivation layer on top (see Ruhl; [0097]) and such modification would be suitable for GUITAR because it serves as a passivation against interference gases during the sensing of the carbon dioxide. 

	Applicant argues on page 7 of remarks regarding claim 2, Ruhl merely describes modifying graphene layer to form a passivation layer to overcome selectivity of gas sensor [0016] and not sensitivity of the electrode.
	In response, Ruhl explicitly states gas sensor sensitivity is dependent on to produce a sufficient charge transfer [0016] and passivation layer provides passivation against interference gases and thereby freeing the electrode surface to adsorb sufficient amount of carbon dioxide, which would produce sufficient charge transfer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759